Case 1:18-cv-01599-WFK-ST Document 71 Filed 11/08/18 Page 1 of 1 PageID #: 3154




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                      X
 PATRICK SAGET,SABINA BADIO FLORIAL,
 NAISCHA VILME,GERALD MICHAUD,
 BEATRICE BELIARD,RACHELLE GUIRAND,
 JEAN CLAUDE MOMPOINT,YOLNICK JEUNE,
 GUERLINE FRANCOIS,LEOMA PIERRE,HAITI
 LIBERTE,and FAMILY ACTION NETWORK
 MOVEMENT,INC.,

                                Plaintiffs,                  ORDER
                                                             18-CV-1599(WFK)(ST)


 DONALD TRUMP,President of the United
 States of America, UNITED STATES OF
 AMERICA,DEPARTMENT OF HOMELAND
 SECURITY,KIRSTJEN NIELSEN, Secretary of
 Homeland Security, and ELAINE C. DUKE,
 Deputy Secretary of Homeland Security,
                                        Defendants.
                                                       X


 WILLIAM F. KUNTZ,II, United States District Judge:

         The Court DENIES Defendants' request to adjourn the oral argument on the pending

 motion to dismiss. The oral argument will proceed, as previously scheduled, on Tuesday,

 November 13,2018, at 12:00 Noon at the United States Courthouse, 225 Cadman Plaza East,

 Brooklyn, New York, in Courtroom 6H North. The Court reserves decision on Defendants'

  motion to stay the balance of this action.

                                               SO ORDERED.




                                                      s/WFK
                                                ION. WILLIAM F. K
                                               United States District
  Dated: Brooklyn, New York
         November 8, 2018
